Citation Nr: 0822028	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-24 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased evaluation for the veteran's left 
knee disability, currently evaluated as 20 percent disabling.  


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from May 1979 to July 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 rating decision of the 
Waco, Texas, regional office (RO) of the Department of 
Veterans Affairs (VA).  The Wilmington, Delaware RO now has 
jurisdiction of this claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that his service connected left knee 
disability has increased in severity.  He does not believe 
that the increase from 10 percent to 20 percent established 
in the September 2005 rating decision is sufficient to 
reflect his increased disability.  

Subsequent to the veteran's most recent VA disability 
evaluation, which was conducted in August 2005, VA treatment 
records show that the veteran underwent a magnetic resonance 
imaging (MRI) study in December 2005.  This study revealed 
that the veteran has large tears and degeneration of the 
posterior horn of the medial meniscus.  January 2006 records 
include an assessment of a left medial meniscus tear.  These 
records further note that the veteran was to return for a 
preoperative evaluation in July 2006, and that he was 
scheduled to undergo left knee arthroscopy later that same 
month.  

The records from the veteran's July 2006 surgery are not 
contained in the claims folder.  Moreover, the veteran has 
not been afforded a VA orthopedic examination of his left 
knee since this surgery was performed.  The Board notes that 
this surgery will likely have an impact on the veteran's 
disability, and finds that the veteran should be scheduled 
for a VA examination in order to determine the current 
severity of his disability.  

In addition to the action requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted prior to adjudicating the claim on appeal.  
This includes providing the veteran with additional notice 
compliant with the recent decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Also, in readjudicating the 
veteran's claim, the RO must consider whether staged ratings 
are appropriate if the factual findings show distinct time 
periods where the service-connected disabilities exhibit 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Issue an appropriate duty to assist 
letter which is compliant with the 
Court's recent holding in Vazquez-
Flores v. Peake, 22 Vet. App. 37 
(2008).

2.  The RO should obtain the names and 
addresses of all VA and private medical 
care providers who treated the veteran 
for his left knee disability since 
January 2006.  After securing any 
necessary release, the RO should obtain 
these records.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current severity of his service connected 
left knee disability.  All indicated 
tests and studies should be conducted.  
The claims folder must be made available 
to the examiner for review before the 
examination.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



